Per Curiam.

On appeal, appellant argues that his conviction was obtained through fraud and trickery of the state and his court-appointed counsel. These allegations do not attack the jurisdiction of the sentencing court and are not grounds for issuing a writ of habeas corpus. See R.C. 2725.05 and State, ex rel. Justice, v. McMackin (1990), 53 Ohio St.3d 72, 558 N.E.2d 1183.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.